Case 1:20-cv-01480-RM-MEH Document 53 Filed 08/10/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 1:20-cv-01480-RM-MEH

  HIGH PLAINS HARVEST CHURCH, and
  MARK HOTALING,

         Plaintiffs,

  v.

  JARED POLIS, in his official capacity as Governor of the State of Colorado, and
  JILL HUNSAKER RYAN, in her official capacity as Executive Director of the Colorado
  Department of Public Health and Environment,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiffs’ motion for a preliminary injunction (ECF

  Nos. 35, 43). For the reasons below, the motion is denied.

  I.     LEGAL STANDARD

         To obtain injunctive relief, the plaintiff must establish “(1) a substantial likelihood of

  prevailing on the merits; (2) irreparable harm unless the injunction is issued; (3) that the

  threatened injury outweighs the harm that the preliminary injunction may cause the opposing

  party; and (4) that the injunction, if issued, will not adversely affect the public interest.” Diné

  Citizens Against Ruining Our Environment v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016)

  (quotation omitted). Because a preliminary injunction is an extraordinary remedy, the plaintiff’s

  right to relief must be clear and unequivocal. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258

  (10th Cir. 2005).
Case 1:20-cv-01480-RM-MEH Document 53 Filed 08/10/20 USDC Colorado Page 2 of 5




          The fundamental purpose of preliminary injunctive relief is to preserve the relative

  positions of the parties until a trial on the merits can be held. Id. Further, this circuit has

  identified three types of injunctions that are specifically disfavored: “(1) preliminary injunctions

  that alter the status quo; (2) mandatory preliminary injunctions; and (3) preliminary injunctions

  that afford the movant all the relief that it could recover at the conclusion of a full trial on the

  merits.” Id. at 1258-59 (quotation omitted). To get a disfavored injunction, the moving party

  faces and even heavier burden of showing that the first and third factors above tilt in its favor.

  Free the Nipple—Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019).

  II.     BACKGROUND

          In their original complaint, Plaintiffs alleged government orders in place at that time to

  address the COVID-19 pandemic violated their First Amendment rights. But after the United

  States Supreme Court denied an application for preliminary injunctive relief in South Bay United

  Pentecostal Church v. Newsom, 590 U.S. ___ (2020) (“South Bay”), Plaintiffs withdrew their

  original motion for a temporary restraining order and preliminary injunction. In his concurrence

  in South Bay, Chief Justice Roberts noted that, given the severity of the health crisis, “[t]he

  precise question of when restrictions on particular social activities should be lifted during the

  pandemic is a dynamic and fact-intensive matter subject to reasonable disagreement.” Id. at ___.

  Chief Justice Roberts went on to state that, under the circumstances, politically accountable state

  officials “should not be subject to second-guessing by an unelected federal judiciary,”

  particularly where a party seeks emergency relief while local officials are actively shaping their

  response to changing facts on the ground. Id. at ___ (quotation omitted).

          After South Bay, spontaneous and volatile mass protests following the death of George

  Floyd occurred in cities across America, including Denver. Plaintiffs then filed an amended



                                                     2
Case 1:20-cv-01480-RM-MEH Document 53 Filed 08/10/20 USDC Colorado Page 3 of 5




  complaint, alleging Defendants “permitted and encouraged these protest gatherings while

  continuing to impose draconian restrictions on religious gatherings.” (ECF No. 34 at ¶ 8.)

  Plaintiffs now seek to recommence in-person church services in numbers greater than fifty.

  (ECF No. 34 at ¶ 42.) The Court has denied their motion for a temporary restraining order (ECF

  No. 41), and the motion for a preliminary injunction is now fully briefed (ECF Nos. 48, 49, 52)

  and ripe for review.

  III.   ANALYSIS

         In light of South Bay and the Supreme Court’s more recent ruling in Calvary Chapel

  Dayton Valley v. Sisolak, No. 19A1070, 2020 WL 4251360 (July 24, 2020) (“Calvary Chapel”),

  the Court finds Plaintiffs have not made a strong showing of a reasonable likelihood of success

  in this matter. For the present purpose of determining whether preliminary relief is appropriate,

  the Court finds this case is not materially different from these Supreme Court cases, both of

  which denied injunctive relief. Plaintiffs’ attempt to distinguish Calvary Chapel on the ground

  that the lower courts did not confront the issue of whether public officials discriminated against

  those plaintiffs in favor of protesters is unavailing. If officials can impose more severe

  restrictions on religious services than they can on bars, casinos, and gyms, it is difficult to see

  how the recent mass protests, which appear to have less in common with religious services than

  the activities at issue in Calvary Chapel, present circumstances where it is probable that the

  government’s conduct is unconstitutional. Further, in his dissent in Calvary Chapel, Justice

  Alito addressed the notion that public officials might engage in viewpoint discrimination by

  expressing support for protesters while limiting attendance at church services, but that is not

  what the Court held. See 2020 WL 4251360, at *4 (Alito, J., dissenting).




                                                    3
Case 1:20-cv-01480-RM-MEH Document 53 Filed 08/10/20 USDC Colorado Page 4 of 5




         As mentioned above, Plaintiffs initially sought the right to conduct religious services

  involving up to fifty persons while following CDC guidelines. (ECF No. 1, Complaint

  at ¶¶ 26-29.) That is permissible under the latest Executive Order. (ECF No. 48-3, Eighth Am.

  Public Health Order at ¶ II.M.) Plaintiffs now seek to have no public health restrictions

  whatsoever applied to them—whether expressed in terms of numbers of attendees, masks, social

  distancing, or otherwise. Plaintiffs do not seek such relief based on differences between the

  restrictions placed on them and those placed on comparable indoor secular establishments.

  Instead, Plaintiffs essentially contend that because Defendants did not respond to the recent mass

  protests by wading into the crowd of demonstrators and arresting or citing people for public

  health violations, they may not now enforce the existing Executive Orders against Plaintiffs.

         Despite the myriad of differences between the protests and Plaintiffs’ desired services

  (including indoor vs. outdoor, emergency vs. less exigent circumstances being faced by law

  enforcement, and other distinctions), Plaintiffs would have the Court preclude the state from

  enforcing public health orders—even as the COVID-19 pandemic again demonstrates its

  persistence and resilience—merely because the state addressed an unprecedented and potentially

  explosive situation with a modicum of restraint. Contrary to what Plaintiffs contend, the record

  evidence does not establish that the state encouraged protests or created de facto exemptions.

  And the state did not lose its authority to manage a public health emergency because of its

  response to the protests. And so, based on Plaintiffs’ arguments and the record evidence, the

  Court has little trouble finding, at the very least, that the burden of establishing a substantial

  likelihood of prevailing on the merits has not been met.




                                                     4
Case 1:20-cv-01480-RM-MEH Document 53 Filed 08/10/20 USDC Colorado Page 5 of 5




  IV.    CONCLUSION

         Accordingly, the Court DENIES Plaintiffs’ request for a preliminary injunction (ECF

  Nos. 35, 43).

         DATED this 10th day of August, 2020.

                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                                5
